RESOLUCIÓN
Mediante Resolución de 25 de enero de 2010 concedimos un término al Ledo. José M. González Cintrón para que mostrara causa por la cual no debía ser suspendido del ejercicio de la notaría por tener al descubierto su fianza notarial.
Transcurrido el término concedido, y en vista de que el notario no ha contestado a nuestros requerimientos, se le suspende del ejercicio de la notaría hasta tanto acredite el pago de alguna fianza notarial.
Se ordena al Alguacil de este Tribunal que proceda in-mediatamente a incautar la obra notarial del abogado.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo